Frankum, Justice.
The instant appeal by Laurens County does not present for review any question of which this court has jurisdiction. It is not necessary to determine whether the cross appeal by Gay presents any question which would authorize this court to retain jurisdiction of the case, because, *832upon the call of the case for argument, counsel for the cross appellant abandoned any claim for equitable relief, if any, made in the cross action, and sought to be presented by his enumeration of errors. The appeal and cross appeal are, therefore,
Submitted October 9, 1967 —
Decided November 14, 1967—
Rehearing denied December 7, 1967.
Wm. Malcolm Towson, Jones & Douglas, Paul J. Jones, Jr., for appellant.
Nelson & Nelson, Carl K. Nelson, Jr., for appellee.

Transferred to the Court of Appeals.


All the Justices concur.